Citation Nr: 0018906	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-12 331 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The February 1995 rating decision and the June 1995 
rating decision which denied entitlement to service 
connection for a left eye condition are final.

2.  The evidence submitted subsequent to the June 1995 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and by itself and in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a left eye condition.

3.  The veteran was hospitalized for 15 days in 1952, while 
in service, for treatment of scar tissue on the left eye.

4.  The veteran is currently diagnosed with a left eye 
condition.

5.  A competent medical opinion of record states that there 
is a possibility of relationship between the veteran's 
current left eye disability and his inservice treatment for a 
left eye condition.




CONCLUSIONS OF LAW

1.  The February 1995 and June 1995 rating decisions which 
denied entitlement to service connection for a left eye 
condition are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

2.  The evidence received subsequent to the June 1995 rating 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
left eye condition.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for a left eye condition is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye condition.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the February 1995 rating decision denial of his claim of 
entitlement to service connection for a left eye condition or 
the June 1995 rating decision denial of his claim of 
entitlement to service connection for a left eye condition.  
Those rating decisions are therefore final.  38 U.S.C.A. 
§ 7105 (West 1991).  Therefore, pursuant to the Court's 
holding in Evans v. Brown, 9 Vet. App. 273 (1996), the Board 
will consider whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a left eye condition subsequent to the 
June 1995 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Disability which is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).  Therefore, in order to produce 
evidence which bears directly and substantially upon his 
claims such that it must be considered to fairly decide the 
merits of those claims, the veteran must produce evidence, 
which in conjunction with the evidence already of record, 
shows that a left eye condition was incurred in or aggravated 
by his active service, or is proximately due to or the result 
of a disease or injury incurred in or aggravated by service.  
The Board finds that there is new evidence of record which 
shows that connection.

The evidence received subsequent to the June 1995 rating 
decision includes an August 1998 private physician's 
statement wherein that physician indicates that there is some 
possibility that the veteran's current left eye condition is 
related to his inservice left eye condition.  The evidence 
also includes a July 1996 private physician's letter which 
provides an opinion that the veteran's current eye disability 
may be related to his inservice eye condition.

The Board finds that the veteran has submitted competent 
medical evidence which shows a possibility of relationship 
between his current left eye disability and his service.  The 
Board finds that evidence to be not cumulative or redundant 
and to be material as it is so significant that it must be 
considered in order to fairly adjudicate the veteran's claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a left eye condition 
and that claim is reopened.



II.  Whether a claim of entitlement to service connection for 
a left eye condition is well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The veteran's November 1953 service separation examination 
shows that he was hospitalized for fifteen days in 1952 with 
scar tissue on the left eye.  He had drops put in with no 
results.  He still had the scar with no complications and no 
sequelae.  The examination report notes pterygium of the left 
eye, anisoiconia and coloboma of the left eye, which the 
report states existed prior to service.

The evidence of record includes a July 1996 letter from a 
private physician.  That physician opined that there was a 
possibility that the veteran's current left eye condition 
could represent the disease which existed during his service, 
although there was no way for the physician to prove or 
disprove this.

An August 1998 private physician's letter also provides an 
opinion that the veteran's eye condition could be related to 
his inservice eye condition.

Therefore, the Board finds that the competent medical 
opinions, taken together, and presumed credible for the 
purposes of determining whether the veteran's claim is well 
grounded, are sufficient to establish a well grounded claim 
as the veteran's service medical records do show treatment 
for a left eye condition.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a left eye condition is 
well grounded and to that extent only the claim is granted.  
38 U.S.C.A. § 5107 (West 1991).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left eye 
condition, and that claim is reopened.

The veteran's claim of entitlement to service connection for 
a left eye condition is well grounded.  To this extent only, 
the appeal is granted.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).  Because the veteran's claim of 
entitlement to service connection for a left eye condition is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

The Board feels that a VA examination would be useful in 
determining whether the veteran's current left eye condition 
is related to his service or to his inservice treatment for a 
left eye condition.  The veteran also mentioned several 
physicians who had treated him for a left eye condition at 
his May 2000 hearing.  The Board feels that the records from 
those physicians should be obtained and associated with the 
veteran's claims folder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left eye 
condition since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should schedule the veteran 
for a VA eye examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all current left eye 
pathology.

c)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any current left 
eye pathology is proximately due to 
or the result of the veteran's 
inservice treatment for left eye 
scar tissue, pterygium of the left 
eye, or anisoiconia or coloboma of 
the left eye.  In providing an 
opinion as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



